DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of circuit board pars must be shown or the feature(s) canceled from claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “… to be aligned in a plane direction of the plurality of circuit board pars ….” (emphasis added), is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since there is nowhere in the Specification that the “circuit board pars” are defined or at least shown in the drawings.
For continuing examination, the Examiner considers the limitation is simply the side edges of the circuit boards.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0155632 (hereafter Lo).
Regarding claim 1, Lo, as shown in figures 1-5, discloses a circuit board comprising: 
a plurality of circuit board portions (1 and 2) including a first circuit board portion (2) and a second circuit board portion (1);
wherein the first circuit board portion (2) is provided with a first transmission line (21) for a low-frequency signal or a low-speed signal (see par.25-26); 
the second circuit board portion (1) is provided with a second transmission line (11) for a high-frequency signal or a high-speed signal (see par.25-26); and 
the second circuit board portion is located on the first circuit board portion in a positional relationship in which the first transmission line and the second transmission line extend side-by-side with each other (see figs 3-5).
Regarding claim 3, Lo discloses the circuit board according to claim 1, wherein the first transmission line and the second transmission line extend side-by-side with each other so as to be aligned in a plane direction of the plurality of circuit board side edges in a plan view (see fig.1-2).
	Regarding claim 4, Lo discloses the circuit board according to claim 1, wherein the first transmission line and the second transmission line extend side-by-side with each other so as to be aligned in a stacked direction of the plurality of circuit board portions (see figs. 3-5).
	Regarding claim 5, Lo discloses the circuit board according to claim 1, wherein the first circuit board portion (2) is mounted on the second circuit board portion (1), and the second circuit board portion (1) protrudes from the first circuit board portion, so that a stepped portion is defined (see fig.3).
Regarding claim 15, Lo discloses the circuit board according to claim 1, wherein the first transmission line is located inside the first circuit board portion and the second transmission line is located inside the second circuit board portion.
Regarding claim 18, Lo discloses the circuit board according to claim 1, wherein the first circuit board portion includes connection pads and the second circuit board portion includes terminal electrodes connected to the connection pads of the first circuit board portion (see figs. 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of JP 6-5998 (hereafter Nobuo).
Regarding claim 2, Lo discloses the circuit board according to claim 1, except wherein a dielectric constant of the first circuit board portion is higher than a dielectric constant of the second circuit board portion.
It is well known in the art that high dielectric constant can attenuate high frequency signal.  For example, Nobuo discloses a circuit board having a high and low frequency circuit portions in which the low frequency circuit portion as a higher dielectric constant comparing to the high frequency circuit portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to a dielectric constant of the first circuit board portion is higher than a dielectric constant of the second circuit board portion in order to reduce interference and as is well known in the art and as evidenced by Nobou.
	Regarding claim 10, Lo discloses the circuit board according to claim 1, wherein the first circuit board portion is a multilayer substrate, and the second circuit board portion is a multilayer substrate.
Lo does not disclose the first circuit board portion including an insulating base material that includes a thermosetting resin sheet or a thermoplastic resin sheet and the second circuit board portion is made of a flexible thermoplastic resin sheet having a low dielectric constant and low dielectric loss tangent.
As discussed in claim 2 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the first circuit board portion including an insulating base material that includes a thermosetting resin sheet or a thermoplastic resin sheet and the second circuit board portion is made of a flexible thermoplastic resin sheet having a low dielectric constant and low dielectric loss tangent as is well known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 6, 8-9, 11-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lo.
Regarding claim 6, Lo discloses the circuit board according to claim 1, wherein a width of the second circuit board portion at a portion where the second transmission line is located is narrower than a width of the first circuit board portion; and the second circuit board portion protrudes from the first circuit board portion, so that a stepped portion is defined.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a width of the second circuit board portion at a portion where the second transmission line is located is narrower than a width of the first circuit board portion; and the second circuit board portion protrudes from the first circuit board portion, so that a stepped portion is defined, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 8, Lo discloses the circuit board according to claim 1, except wherein the first circuit board portion or the second circuit board portion includes a ground conductor located between the first transmission line and the second transmission line.
Grounding system surrounding a high speed signal line(s) is old and well known in the art. The Examiner takes Official Notice that such grounding is well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first circuit board portion or the second circuit board portion includes a ground conductor located between the first transmission line and the second transmission line in order to reduce interference, since this feature is well known in the printed circuit board art.
	Regarding claim 9, Lo discloses an electronic device comprising the circuit board according to claim 5 above, wherein a component (6) is disposed in a space defined by the stepped portion; except a housing to accommodate the circuit board; and the  component accommodated in the housing.
The Examiner takes Official Notice that circuit boards are disposed in a housing  is well known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a housing to accommodate the circuit board; and the  component accommodated in the housing, since this feature is well known in the printed circuit board art.
Regarding claim 11, Lo discloses the circuit board according to claim 1, further comprising a first region including a connector (at one of modules 16; fig. 4-5), a second region (at other module 16), except a third region including radiation elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising a third region including radiation elements (antenna for example) in order to apply the circuit board of Lo to mobile communication devices.
Regarding claim 12, Lo discloses the first region includes a bent portion (see fig.4-5).
	Regarding claim 13, Lo discloses the circuit board according to claim 12, except wherein the bent portion has a thickness less than the second region and the third region.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the bent portion has a thickness less than the second region and the third region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 14, Lo does not disclose wherein the third region includes a connector.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the third region includes a connector in order to connect to a radiation element as discussed in claim 11 above.
	Regarding claim 16, Lo discloses the circuit board according to claim 1, except further comprising radiation elements that define a monopole antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising radiation elements that define a monopole antenna in order to apply the circuit board of Lo to mobile communication devices.
	Regarding claim 17, Lo discloses the circuit board according to claim 1, wherein each of the first transmission line and the second transmission line have a stripline structure and include signal conductors, and insulating material therebetween; except ground conductors.
As discussed in claim 8 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have ground conductors, since this feature is well known in the printed circuit board art.
	Regarding claim 19, Lo discloses the circuit board according to claim 1, except wherein the second circuit board portion includes a ground conductor that is connected to connection pads of the first circuit board portion.
As discussed in claim 8 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the second circuit board portion includes a ground conductor that is connected to connection pads of the first circuit board portion in order to provide a shielding system, since this feature is well known in the printed circuit board art.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first circuit board portion is a multilayer substrate in which a plurality of insulating base materials are stacked and which includes a first interlayer connection conductor; the second circuit board portion is a multilayer substrate in which a plurality of insulating base materials are stacked and which includes a second interlayer connection conductor; the first interlayer connection conductor is made of a metal body; and the second interlayer connection conductor includes at least partly a solidified conductive paste.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first circuit board portion includes a first ground conductor with a first opening, the second circuit board portion includes a second ground conductor with a second opening, and a gap is defined between the first circuit board portion and the second circuit board portion.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
	Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847